Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11-17-2020.
Applicant’s election without traverse of the invention of claims 1-18 in the reply filed on 11-17-2020  is acknowledged.
Claim Objections
Claim 1 is objected to because of the following informalities:  in the fourth to bottom line of page 2, it recites “a plurality of currents are conduct”, when it would be more grammatically correct to say “a plurality of currents are conducted”.  Appropriate correction is required.
Claims 2-18 are objected for depending upon claim 1 and thus incorporating its informal material.  Correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 1, in the fourth to bottom line of page 2, it recites “a plurality of currents are conduct”, it is unclear what this means, since current is normally considered singular (even though many electrons are moving) and conduct does not make sense in this context.  For the purposes of examination, the examiner will interpret it as if it read “a current is conducted”.
Claims 2-18 are rejected for depending upon claim 1 and thus incorporating its indefinite material.  Correction is required.
Claim 11 requires that the “substrate passage” (that the substrate passes through) be a plane.  However, a passage must be in three dimensional space, not a plane, so this requirement appears contradictory.  As a result, a person of ordinary skill in the art at the time of invention would have been uncertain as to the metes and bounds of the claim.  For the purposes of examination, it will be interpreted as if it read “the substrate passage includes the plane” rather than requiring that it be the plane.  This present in the prior art will be interpreted to read upon the claim limitations.  Correction is required.
Claim 12 is rejected for depending upon claim 11 and thus incorporating its indefinite material.
Claim 13 requires that precursor coating zone between the second electrode configuration and “the roll”.  However, there are plural rolls present, so it is unclear which one is being referred to as “the roll”.  As a result, a person of ordinary skill in the art at the time of invention would have been uncertain as to the metes and bounds of the claim.  For the purposes of examination, the roll in the prior art which has a precursor coating zone between the second electrode configuration and the roll will be interpreted to read upon the claim limitations.  Correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, Applied Physics letters 102, 023112 (2013) in view of Dudek (US 3525847).
claim 10) for substrate payout and takeup (substrate rolling setups); a substrate heating setup including a first and second electrode configurations (current feeding electrode rollers) which are installed sequentially, side by side, between the rotation shafts and between them is the growth zone for the thin films (deposition gases are directed in the zone between them for deposition) and where the first and second electrode configurations are connected to a current source (each via their own interface line: via a current distribution circuit) to produce joule heating in the substrate (figure 1(a)). Kobayashi does not teach using strip electrodes on two sides of the passage to contact the substrate for each of its electrode configurations.
Dudek is also directed towards heating metal strip materials used in roll processes by direct (joule) heating them by passing current through the metal strip (col 1, lines 14-30).  However, instead of using rollers for the electrode configurations, it teaches, as shown in figure 3, using a pair of brush electrodes (plural electrode strips which are electrically connected to each other in parallel in each brush and to the opposing brush in each pair, each with their own interface to the current source to form the circuit so current is conducted into the first electrode configuration and out through the second electrode configuration) which are distributed along two sides of the passageway (which is defining two edges of the passageway because it is the periphery of the passage, with one being a first edge and the other being a second edge for the current to be conducted across) around the metal strip substrate as the electrodes.  A plane of the substrate passage can be defined that includes both sets of electrode strips and the substrate (e.g. draw a plane vertically through figure 1). The metal strips are pressed into contact with the substrate, ensuring good contact area with the substrate and thus low resistances at the contact (col 1, lines 50 through col 2, line 25).

Regarding the requirement that a plurality of currents are conducted into the first edge of the substrate passage and out of the second edge of the substrate passage through the first and second electrode configurations, while the system of Kobayashi is capable of doing this (in fact, this appears to be how it desires to use its system) this is an intended use.  MPEP 2114 states: “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (claim 1).
Claim 2: as shown in Dudek (figure 3), there are more than 3 bristles (electrode units) as part of the brush for each of the first and second electrodes, and they are connected in parallel to each other through the brush head, which will have some electrical resistance, and so the heads of each of the brushes in both electrode configurations are a series of resistors that comprise the current distribution circuit (claim 4).
Claims 3-4: as shown in Dudek (figure 3) , the bristles of the brushes (electrode strips) are positioned perpendicular to the direction of travel of the substrate, which means they can be considered perpendicular to the substrate passage that allows that travel.
Claim 5: as shown in figure 1a of Kobayashi, the source gas is designed to flow all along the side of the system, thus the source is in places that are above (and below) the first and second surfaces of the strip in the growth zone.
Claims 6 and 17: Dudek teaches that there are position adjusting configurations (positioning setups, including guide b) for the electrode configurations that press the plural electrode strips into contact with the substrate, ensuring good contact area with the substrate and thus low resistances at the contact (col 1, lines 50 through col 2, line 25).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to  have such position adjusting configurations for the first and second electrodes since they were known to the art and would produce no more than predictable results (claim 5).  As shown in figure 1, these positioning setups stretch from the entrance to the exit of the electrode. Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to have such positioning setups across the entrances to exits for the first and second electrodes since they were known to the art and would produce no more than predictable results
Claims 11 and 12: as shown in figure 1a of Kobayashi, in addition to the “winder” rolls there are additional rolls between each winder roll (the rolls on the far right of the box) and are aligned such that they align the substrate into a plane determined by the top edges of those rollers which can be considered to be included in substrate passage where film growth occurs.
Claims 13 and 16:as shown in figure 1a of Kobayashi, the precursor processing zone (which is a precursor-coating zone, since the precursor CH4 is coated here, far right of box, where “J” is written to indicate joule heating) is formed between the first electrode configuration and the second electrode configuration.  This is also between the second electrode configuration and one of the rolls used to define a plane included in the substrate passage.
Claim 14-15: It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Thus, duplicating the growth zones with their electrodes involves only routine skill in the art (claim 14-15).
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, Applied Physics letters 102, 023112 (2013) in view of Dudek (US 3525847), further in view of Ishiguro (US 20100264129).
Claim 7: Kobayashi teaches their system is capable of operating under vacuum, so it is a vacuum chamber (page 1, right column).  Dudek teaches that there is a settlement configuration used to press the electrode into the substrate in order to maintain correct electrical connection (col 1, lines 50 through col 2, line 25), however, it does not specify what that configuration is.
Ishiguro is also directed towards joule heating a workpiece by pressing electrodes into the workpiece, to produce good conductivity, allowing the substrate to be so heated (abstract).  As shown in figure 1, it teaches pressing the electrode strips from above 4 and below 5 the substrate passage into the workpiece (not shown) on both the left and right side of the workpiece (the left top bottom electrodes are one pair of electrodes as are the right side electrodes).  It teaches using stacks of parallel insulated plates both above and below the substrate passage along with the elastic members 3 (which can include springs as well)[0032] and which are held in place by connective members, such as bolts, which pass through holes in the plates, so they are adjustable position-adjusting configurations [0036,0038].  It is notoriously well known to the art to use headless screws, along with the appropriate nuts to create compression and so operate as a fastening bolt.  
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use an electrode settlement system as taught by Ishiguro in the system of Kobayashi in view of Dudek, along with insulating plates and springs held in place by headless (claim 7).  
Claim 8: the configuration of Ishiguro reads upon this configuration, which would be for both the first and second position-adjusting configuration, with the exception that it does not specifically teach including at least three screws, nuts, and springs for each settlement configuration.  However, It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 9: from figure 3 of Dudek, there are shown more than 3 uniformly spaced electrode strips contacting the substrate for each of the electrode configurations, and as discussed with respect to claim 7, they would be placed on the parallel and insulated plates for both the first and second electrode configurations.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10253413. Although the claims at issue are not identical, they are not patentably distinct from each other because they appear to be directed towards the same invention and simply have different combinations and permutations of the claimed limitations therein.
Conclusion
No current claims are allowed, however, it is noted that claim 18 incorporates subject matter that was indicated as allowable in the parent application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357.  The examiner can normally be reached on Generally Monday - Friday 8:30-5pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL G HORNING/            Primary Examiner, Art Unit 1712